DETAILED ACTION
Application 16/798548, “Modified Electrolyte-Anode Interface for Solid-State Lithium Batteries”, was filed with the USPTO on 2/24/20. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action on the merits is in response to communication filed on 5/16/22.  

Claim Interpretations
The term “high surface area carbon” contains the relative term “high”, which could be considered an ambiguous term.  However, “high surface area carbon” has specific usage in the art and has been used in the art to refer to specific types of carbon materials having high surface area due to their geometry and/or having high surface area regardless of geometry.  Accordingly, a skilled artisan would have understood the broadest reasonable interpretation of “high surface area carbon” and the term is not objected to for lack of clarity.   

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "additional lithium".  There is insufficient antecedent basis for this limitation in the claim because base claim 1 does not refer to any lithium.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 8, 9 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Watanabe (JP 2013-232284; citations taken from attached machine translation) and Otsuka (US 2015/0037688) and Duong (US 2018/0241079).
Regarding claim 1, 11, Watanabe teaches a solid-state battery cell (paragraph [T-006]), comprising: a cathode, an anode, a solid-state electrolyte between the cathode and the anode (paragraph T-013; see also paragraph T-073 for description of the electrodes); and an electrolyte-electrode interfacial layer between the solid-state electrolyte and the anode (Figure 8 best illustrates a 100% active material layer adjacent to a current collector, and a mixed electrolyte-electrode interfacial layer between the electrode and the electrolyte), the electrolyte-anode interfacial layer comprising: porous, high surface area carbon as an electrode active material (e.g. “carbon nanotubes”, paragraph T-069]); and nanostructures formed on an electrode-facing surface of the solid-state electrolyte (best seen in Figure 8), wherein the nanostructures penetrate the electrode active material (best seen in Figure 8).
Watanabe emphasizes the electrolyte extending into the positive electrode (e.g. description of Figure 8 at paragraph T-105) rather than the negative electrode, but further teaches that the electrolyte could be extended into the negative electrode in addition to or as an alternative to the positive electrode (paragraph [T-071, T-076, T-0125]; Watanabe claim 16).

Regarding the 5/16/22 amendment, claim 1 further requires that the anode of the battery has anode active material of a first material, that the interfacial layer is disposed between the anode active material [first material] and the solid electrolyte and comprises a second material of the porous high surface are carbon, and that the first material and second material are different.
In the battery art, Otsuka teaches that a carbonaceous material of a negative electrode may be pre-doped with lithium for the benefit of reducing irreversible capacity loss and energy density reduction (paragraphs [0015, 0044]).
In the battery art, Duong teaches that a carbonaceous material of a negative electrode may be pre-doped with lithium for the benefit of reducing irreversible capacity loss (paragraphs [0083, 0084]).  Duong further explicitly teaches that the pre-doping process may include mixing carbon particles and lithium metal particles (paragraph T091).
It would have been obvious to a person having ordinary skill in the art at the time of invention to modify the battery of Watanabe by provide the anode active material as a mixture of lithium as a first material along with the carbonaceous material [carbon nanotubes of Watanabe] as a second material for the benefit of predoping the carbonaceous material to reduce irreversible capacity loss and/or energy density reduction as taught by Otsuka and/or Duong.  
Upon this modification, the anode would include lithium active material as a first material and carbon nanotube as a second material of a porous, high surface carbon.  The interfacial layer would comprise the second material [in addition to the first material] disposed between the interfacial layer and the anode active material.  Claim 1 as worded does not exclude mixing of the first and second materials, exclude the second material from the anode, or exclude the first material from the interfacial layer.  Thus the mixed anode nature of the combined embodiment is readable on the claimed invention.  

Regarding claim 2, Watanabe remains as applied to claim 1.  Watanabe does not appear to teach the porous, high surface area carbon being coated with additional lithium metal prior to charging.  
However, the pre-doping process taught by Otsuka and Duong as described above provides addition metal to the carbonaceous material prior to charging.
It would have been obvious to a person having ordinary skill in the art at the time of invention to coat the high surface area carbon with additional lithium metal prior to charging in order to reduce irreversible capacity loss and/or energy density reduction as taught by Otsuka and/or Duong 


Regarding claim 3, Watanabe remains as applied to claim 1.  Watanabe teaches carbon nanotube as the high surface area carbon material, but does not expressly teach the carbon nanotube having a pore size between 5 nm and 50 nm.
In the battery Otsuka teaches carbon nanotube as the carbon material of an electrode (paragraph [0042]), and further teaches the carbon nanotube having a pore size between 5 nm and 50 nm (paragraph [0064] where the 5 to 20 nm diameter of the nanotube corresponds to a pore size).  Otsuka teaches that such carbon nanotubes are effective for providing desirable charge/discharge behavior and other electrochemical attributes to the battery (paragraph [0043]).
It would have been obvious to a person having ordinary skill in the art at the time of invention to configure the carbon nanotubes to have a diameter [pore size] of between 5 and 20 nm since carbon nanotubes of this size were known in the art to provide desirable attributes to a battery as taught by Otsuka.  

Regarding claim 4, Watanabe remains as applied to claim 1.  Watanabe further teaches wherein the porous, high surface area carbon is formed as a repeating pillared network between the nanostructures (Figures 5 and 6 clarify that the electrolyte nanostructures may have a pillared network configuration with holes/voids between the pillars.  Figure 8 clarifies that the active material, i.e. carbon, fills the negative space of the pillared network thereby providing an opposite ‘pillared’ network comprised of active material.  See also paragraph T-055 which describes particles deposited at a predetermined interval as in Figure 5).

Regarding claim 6, Watanabe remains as applied to claim 5.  Watanabe further teaches wherein the solid-state electrolyte is the same solid electrolyte material as the nanostructures (paragraph [T-043, T-084]).

Regarding claim 8, Watanabe remains as applied to claim 1.  Watanabe does not expressly teach wherein each nanostructure has a length and the solid-state electrolyte has a thickness, a ratio of the length of each nanostructure to the thickness of the solid-state electrolyte being between 1.5 X 10-5:1 and 0.25:1.
However, Watanabe does teach a nanostructure to solid-state electrolyte thickness ratio range of 0.1:1 to 5:1 (paragraph [T-039]).  This range overlaps the claimed range at 0.1:1 for example; therefore, the claimed range is obvious over the range suggested by the prior art (MPEP 2144.05).

Regarding claim 9, Watanabe remains as applied to claim 1.  Watanabe does not expressly teach wherein a density of the nanostructures is between 5,000 nanostructures/[Symbol font/0x6D]m2 and 50,000 nanostructures/[Symbol font/0x6D]m2.
However, it has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device (MPEP 2144.04 IVA).
In this case, the Watanabe nanostructure provides the same or substantially the same benefits associated with the presence of the nanostructured electrolyte, i.e. improved adhesion and/or improved electrochemical performance due to mechanical interlocking of electrode and adjacent electrolyte (paragraph T-034 to T-036).  Since the same benefit appears to be associated with applicant’s invention, the recitation of the scale of the nanostructures is not found to provide a patentable distinction and the claimed invention is obvious in view of the prior art.

Regarding claim 11, Watanabe remains as applied to claim 1.  Watanabe further teaches wherein the anode is lithium metal (paragraph [T-064, T-072]).


Claims 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Watanabe (JP 2013-232284; citations taken from attached machine translation), Otsuka (US 2015/0037688), Duong (US 2018/0241079) and Read (US 2019/0280338).
Regarding claim 5, Watanabe remains as applied to claim 1.  Watanabe further teaches a solid electrolyte structure comprising protrusions which resemble microneedles in 2D, (Figures 2, 3, 4 and 6), but does not expressly teach that the protruding nanostructures of the electrolyte are vertically extending nanoneedles or nanowires formed of the solid electrolyte material.  
In the battery art, Read teaches that a nanoneedle based structure at an electrode-electrolyte interface provides strong electrode-electrolyte adhesion thereby preventing unwanted delamination (paragraph [0130]).
It would have been obvious to a person having ordinary skill in the art at the time of invention to provide the protruding solid electrolyte nanostructures of Watanabe as vertically extending nanoneedles for the benefit of providing strong adhesion thereby preventing unwanted electrode-electrolyte delamination as taught by Read.  It is noted that Read teaches manipulation of electrode microstructure to provide the mechanical engagement; however, a skilled artisan would have understood that since the adhesion is based on the mutual engagement, the electrolyte structure could be configured to comprise the nanoneedles to achieve the same benefit.  

Claims 7 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Watanabe (JP 2013-232284; citations taken from attached machine translation), Otsuka (US 2015/0037688), Duong (US 2018/0241079), Read (US 2019/0280338) and Yokoyama (US 2021/0135281).
Regarding claim 7 and 14, Watanabe remains as applied to claim 5 or 12.  Watanabe does not expressly teach wherein the solid-state electrolyte is a different solid electrolyte material from the solid electrolyte material of the nanostructures.
However, Watanabe does teach that the porous portion of the electrolyte comprising the nanostructures may be formed using the dense portion as a preformed substrate using a distinct slurry (paragraphs T-045,T-046), and teaches a plurality of options for the solid electrolyte material (paragraph [T-041 to T-042]).   
Moreover, in the battery art, Furusawa teaches that a planar electrolyte 220 and an adjacent electrolyte 212 which penetrates into an electrode (see Figure 7), wherein the planar electrolyte and the penetrating electrolyte 212 may be formed from the same material or alternatively from different materials as a matter of obvious design choice (paragraph [0198]).  
Since the dense and porous layers are formed in distinct processes, it would have been obvious to a person having ordinary skill in the art to try using different materials for the dense electrolyte and the penetrating electrolyte in order to determine the best performing combination.  Furusawa teaches the two component electrolytes may be formed of the same material or alternatively of different materials, and it would have been obvious to try each of these two disclosed embodiments (MPEP 2141 III, rationale (E)).


Claims 12, 13, 15-18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Watanabe (JP 2013-232284; citations taken from attached machine translation), Otsuka (US 2015/0037688), Duong (US 2018/0241079) and Read (US 2019/0280338).
Regarding independent claim 12, the majority of the limitations are taught by Watanabe as previously described in the rejection of claim 1.  Claim 12 further requires that: i) the anode comprise lithium metal, ii) the high surface area carbon is a layer of the carbon formed on an electrolyte facing surface of the lithium metal, and iv) wherein the nanostructures are nanoneedles or nanowires and are each vertically aligned with respect to a surface of the solid-state electrolyte.
As to i) and ii), Watanabe further teaches that the anode may comprise lithium metal plate together with the carbon material, which may be carbon nanotubes (paragraph T-069).  This description in combination with the Figures (e.g. Figures 8 and 10) suggests the carbon layer formed on the surface of lithium metal plated anode.  
As to iv), the deficiency of Watanabe is addressed by the application of Read as described in the rejection of claim 5.

Regarding claim 13, 15 and 16,  Watanabe and Read remain as applied to claim 12.  The feature of claim 13, 15 is addressed by Watanabe as previously described in the rejection of claim 6, 8, 9. 

Regarding claim 17, Watanabe and Read remain as applied to claim 12.  The feature of claim 13 is addressed by Otsuka as previously described in the rejection of claim 3. 

Regarding claim 18, Watanabe and Read remain as applied to claim 12.  Watanabe further teaches that the entire mixed interfacial layer may have a thickness of as low as 0.1 microns (paragraphs T-035, T-038).  Thus, the individual nanostructures must have a diameter smaller than that value, making the diameter range of 10 to 100 nm obvious over the prior art.

Regarding claim 20, Watanabe and Read remain as applied to claim 12.  Watanabe further teaches the nanostructures being substantially coextensive with the interfacial layer (see Figures 8 and 10), rendering the requirement that the nanostructure length is 80 to 100% of the length of the interfacial layer obvious over the prior art.


Allowable Subject Matter
Claims 10 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is an examiner’s statement of reasons for indicating allowable subject matter: 
Regarding claim 10 and 19, Watanabe remains as applied to claim 1 or 12.  Watanabe teaches a solid state battery comprising a solid-state electrolyte and an electrolyte-anode interfacial layer comprising nanostructures formed on an anode-facing surface of the solid electrolyte.  
However, Watanabe does not appear to teach wherein the nanostructures are nanowires having a hooked distal end and the porous, high surface area carbon is formed in loop-like structures.  This structure is distinct from the teachings of the cited prior art and provides improved surface adhesion as described in applicant’s originally filed specification (see original paragraph [0020]).  
Thus, the claimed structure being not suggested by the prior art and associated with a concrete benefit is patentable over Watanabe.
A search of the prior art has not yielded a closer prior art which fairly teaches or suggests such an electrolyte-anode interfacial layer comprising nanostructures wherein the nanostructures are nanowires having a hooked distal end and the porous, high surface area carbon is formed in loop-like structures; therefore, claim 10 is found to be allowable.  

	
Response to Arguments
Applicant’s arguments filed on 5/16/22 have been fully considered, but are not persuasive.  The following points are in response to applicant’s arguments.
Firstly, a substantial portion of applicant’s arguments are moot in view of the new ground(s) of rejection which rely on additional references to teach the battery comprising the claimed first and second materials.  
Secondly, applicant notes that Watanabe paragraph T-069 teaches that the active material 41 may enter the pores to f the porous part, meaning that the active material is the same material as in the interfacial layer.  However, 1 as worded requires the presence of first material in the anode and second material in the interfacial layer, but does not exclude the first material from the interfacial layer or the second material from the anode.  Thus, the cited section of Watanabe is not mutually exclusive from applicant’s invention, as claimed.  In fact, the use of a composite material is found to suggest the claimed invention as described in the art rejections.
Thirdly, applicant argues that Watanabe does not disclose nanostructures in the porous portion of the electrolyte at least because the Watanabe structures are generally larger than 1 micron.  In response, claim 1 requires nanostructures formed on the surface of the solid-state electrolyte, which the drawings in combination with the Watanabe written description are found to fairly suggest.  See Figures 1-3 and 4-6.  Also, Watanabe clarifies that the depth of the nanostructure may be as low as 0.1 micron (T-035) which suggests the thinness of the nanostructure being significantly less than this value, thereby clearly suggesting nanostructures in the context of claim 1.
As to claim 5, Read does not cure the deficiency of Watanabe regarding the presence of nanoneedles.  Applicant notes that Reed Figures 2-4 and 6 do not teach or suggest nanoneedles.  Applicant notes that Read teaches nanoneedles for an electrode, not an electrolyte.  In response, Reed paragraph [0130] clearly teaches the use of nanoneedles for the benefit of providing strong adhesion between an electrode and an electrolyte.  This teaching does teach nanoneedles, and is found to applicable to the claimed invention as described in the art rejections in detail.  Read figures 2-4 and 6 are not relied on to teach the claimed invention.  The Office has acknowledged in the prior Non-Final Rejection that Read specifically teaches nanoneedles of an electrode rather than an electrolyte, but finds that based on the combination of Watanabe and Read, a skilled artisan would have understood that the electrolytic nanostructures of Watanabe could be configured as nanoneedles in view of Read, in order to provide the same strong adhesion effect which appears to be based on mechanical entanglement.  The skilled artisan possesses ordinary ingenuity and could modify the teachings specific to electrode to an electrolyte as described in the art rejection so as to render the claimed invention obvious.
The preexisting structure of Watanabe prevents delamination; therefore, there would be no need to modify Watanabe.  In response, a skilled artisan would have found multiple known solutions to the same problem to each be obvious.  There is no requirement to demonstrate that the nanoneedle configuration provides superior results, just that the result is predictable (MPEP 2141).  In this case, no unexpected consequence appears to be associated with modifying Watanabe so as to utilize a nanoneedle structure; therefore, the prima facie case of obviousness properly exists.  
Applicant further presents arguments drawn to independent claim 12; however, these arguments substantially repeat those previously presented and addressed above.  


Relevant or Related Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, though not necessarily pertinent to applicant’s invention as claimed.
Wachsman (US 2014/0287305) teaches a solid-state battery comprising lithium metal anode, solid-state electrolyte, and electrolyte-anode interfacial layer relevant to applicant’s invention.
Ritter (US 2016/0293946) teaches particle surfaces modified to provide hook and loop connections between particles
Zhou (US 2019/0305297) teaches that carbon nanotubes are known as an embodiment of high surface area carbon (paragraph [0031]).  In this Office Action “high surface area carbon” is broadly interpreted to cover carbon structures configured to have high surface area due to their specific geometry or due to reported values of relatively high surface area.
de Souza (US 2020/014059) teaches patterned electrolyte which penetrates into porous electrode.
Renna (US 2020/0153037) teaches ordered structure electrolyte.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMIAH R SMITH whose telephone number is (571)270-7005.  The examiner can normally be reached on Mon-Fri: 9 AM-5 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on 313-446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JEREMIAH R SMITH/Primary Examiner, Art Unit 1723